COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause Number:             01-21-00161-CV
Trial Court Cause
Number:                   2021-07817
Style:                    Six Brothers Concrete Pumping, LLC and Joseph Lowry
                          v. Martin Tomczak
Date motion filed*:       9/2/2021
Type of motion:           Motion for Extension of Time
Party filing motion:      Appellants Six Brothers Concrete Pumping, LLC and Joseph Lowry
Document to be filed:     Appellants’ Supplemental Brief
Is appeal accelerated?    Yes        No
If motion to extend time:
         Original due date:                           September 2, 2021
         Number of previous extensions granted:       None
         Date Requested:                              7 days
Ordered that motion is:
             Granted
                    If document is to be filed, document due: September 9, 2021
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
          1. The supplemental brief of appellants, Six Brothers Concrete Pumping, LLC and Joseph Lowry,
          regarding the order denying the TCPA motion to dismiss is due September 9, 2021.
          2. The response brief of appellee, Martin Tomczak, regarding the order denying the TCPA motion to
          dismiss is due September 30, 2021.
          3. The reply brief of appellants, Six Brothers Concrete Pumping, LLC and Joseph Lowry, regarding both
          the temporary injunction and the TCPA motion to dismiss is due October 14, 2021.

Judge’s signature: /s/ Peter Kelly
                          Acting individually          Acting for the Court

Date: September 3, 2021